Case 1:20-cv-01015-CMH-TCB Document 1 Filed 08/28/20 Page 1 of 2 PageID# 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


                             CASE NO. ______________________


KRISTINE ALLEN,
                                                            PLAINTIFF,
v.

UNITED STATES OF AMERICA,
                                                            DEFENDANT.

                                         COMPLAINT
       1.      This is an action arising under the Federal Tort Claims Act, 28 U.S.C. §2671.

This Court is vested with jurisdiction pursuant to §1346(b), Title 28 of the United States Code.

       2.      On or about May 5, 2018, Plaintiff was walking in a crosswalk in the Lowe’s

parking lot located at 1320 Stafford Marketplace in Stafford, Virginia.

       3.      At that time and place, Girgis R. Hafzalla, an employee of the Federal Bureau of

Investigation, was operating a Chevrolet van in the parking lot of the Lowe’s store located at

1320 Stafford Marketplace in Stafford, Virginia.

       4.      At that time and place, Plaintiff was walking in the crosswalk from the Lowe’s

parking lot into the Lowe’s store.

       5.      At that time and place, Girgis R. Hafzalla drove the Chevrolet van into the

crosswalk and struck Plaintiff’s body with the van while Plaintiff was crossing in the crosswalk.

       6.      Girgis R. Hafzalla was at the time an agent, servant and/or employee of

Defendant, United States of America.
Case 1:20-cv-01015-CMH-TCB Document 1 Filed 08/28/20 Page 2 of 2 PageID# 2




       7.      Girgis R. Hafzalla was then and there acting within the scope of his employment

and/or agency with Defendant, United States of America.

       8.      The above-described collision was directly and proximately caused by

carelessness, recklessness and negligence in the operation of the Chevrolet van by Girgis R.

Hafzalla, the authorized agent, servant and employee of Defendant, United States of America.

       9.      Under the doctrine of respondeat superior, Defendant is liable for the negligent

acts described herein committed by Mr. Hafzalla.

       10.     As a proximate result of the above-described collision, Plaintiff was caused to

suffer serious and permanent injuries; has suffered and will suffer in the future pain of body and

mind; has incurred and will incur in the future medical and related expenses; and has been

deprived or earnings and earning capacity.

       11.     On or about April 22, 2020, Plaintiff filed this claim with the United States

Federal Bureau of Investigation (FBI), the appropriate federal agency for such notice. On June

23, 2020, the Office of the General Counsel for U.S. Department of Justice sent a letter denying

this claim.

       WHEREFORE, Plaintiff demands judgement against the defendant in the sum of

TWO-HUNDERED FIFTY THOUSAND DOLLARS ($250,000.00) plus pre-judgement and

post-judgement interest, for her costs, and for such other relief as the Court may deem proper.

                                             KRISTINE ALLEN


                                             BY:            /s/
                                             DAVID M. STURM, Esq.
                                             Allen, Allen, Allen & Allen
                                             3504 Plank Road
                                             Fredericksburg, Virginia 22407
                                             (540) 785-6639
                                             (540) 785-5246 (facsimile)
                                             David.Sturm@allenandallen.com
